Title: To James Madison from Joseph Jones, 20 October 1788
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 20th. Octr. 1788.
I found on my arrival here the other day your favor of the 4th. inst. Col. Carrington has not yet reached this place but is daily expected—he has I hear spent a few days at Mt. Vernon in his way which has delayed his arrival. This is the day for the meeting of the general assembly but I am told a few members only appeared, owing probably to the sickly state of people in general through the Country, perhaps in part to an opinion that prevails in the Country that a contagious disorder pervades the Town. Some persons here have been carried off by a putrid fever which was a few weeks ago rather alarming, and induced me to retire for some time but is now I beli[e]ve intirely removed as I hear of no person confined by it. The common fall fever still prevails to a degree as well here as in most parts of the country. The new capitol will in a few days be in condition to receive the members of assembly, to which building they will probably adjourn when the houses are formed. As yet their politicks are but conjecture. A short time will open their designs. The Go——r has it In contemplation to bring forward the adoption of the measure proposed by N. Y. for another genl. Convention. It is said the Citizens of Wmsbg. are not fond of the measure and he says unless they will send him unfettered in that respect he shall decline serving th[em?] this session. Several are spoken of as fit persons to be chosen Senators—Yourself R. H. L — G—y—n & it is said the two last are desirous of acting. Your Sentiments are unknown and if you wish to serve the sooner you promulgate yr. desire the better as I well know you will meet with some opposition wher. formidable or not is yet to be discovered. R. H. L. G.y.n. B.——d. Har——n B. R—d—ph have been spoken of as candidates for the Governors office. The two first I hear prefer the appointment abovementioned—it is said H——y will espouse the appointmt. of R. H. L. You shall occasionally hear from Yr. friend & Servt
J. Jones
